Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, the applicant claims “wherein the number of force control elements includes a number of flexing elements”. It is unclear if the force control elements are the flexing elements or the flexing elements are an additional sturcutre of the force controlling elements that also provides a force. For examination purposes, the 
With respect to claim 5, the applicant “the one or more members provided different non-linear force characteristics base on at least one of: a size of each member; and a material of each member”. However, it is noted that the applicant has claimed in claim 1 the “the number of force control elements made of a same material as the transpalatal element”.  Therefore, it is noted how, if there are more than one member to control the force, how they can be of different materials when the applicant has claimed that they are of the same material.  Further it is unclear if only one member is provided (such as one or more requires only one) how a “different non-linear” force is provided. Such as what is the non-linear force different than? For examination purposes, the limitation is being interpreted as if more than one is provided they provide different forces with respect to each other. The same issue applies to the limitations “of each member” in the instance only a single member is required. 
With respect to claim 21, the applicant claims “the shell is configured to apply forces to rotate, tip, or rotate and tip the misaligned teeth”. However, it is noted in claim 1 that the applicant has claimed “the removable shell including an interior surface configured to apply forces to the teeth therein to reposition misaligned teeth”. Therefore, it is unclear if the forces of claim 21 are the same as those in claim 1 or different. For examination purposes, they are being interested as the same forces applied by the interior surface but further limiting them to be a rotation and/or tipping force.
With respect to claims 22-23, the direction the flexing element is extending is unclear as they applicant has claimed them with respect to the anatomy, however, has 
With respect to claim 24, the applicant claims that “transpalatal element continuously spans the removable arch adjustment appliance”, however, it is noted that the applicant claims the removable arch adjustment appliance comprises a removable shell and the transpalatal element, therefore, it is unclear what structure the transpalatal element is spanning since it is part of the removable appliance. For examination purposes, the limitation is being interpreted as the transpalatal element is spanning the removable shell on the lingual side of the shell when placed in the mouth, however, the applicant should amend the claims to clarify. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, and 22-24 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mah et al. (2004/0009449) as evidence by Sachdeva et al. (5,312,247).
Mah discloses a removable arch adjustment appliance (see abstract, par. 44) comprising a removable shell 50 having a plurality of cavities 52 shaped to receive a corresponding plurality of teeth of a patient’s dental arch (see fig. 1b, 2 par. 44), the removable shell including an interior surface configured to apply forces to the teeth therein to reposition misaligned teeth within the patient’s dental arch according to a stage of a treatment plan (par. 44) and a transpalatal element 58/64 with a predetermined force characteristic that spans a palate of  the patient and provides force to expand at least one of a space between the posterior teeth on each side of the patient’s jaw or the palate of the patient (pars. 47, 53), wherein the transpalatal element has a width specific to the stage of the treatment plan, wherein the transpalatal element includes a number of force control elements (61 or 65 being the force control element and the number being 1, see par. 53 teaching a plurality of loops may be provided) to control the force provided by the transpalatal element and configured to provide a non-linear force that expands the space between the posterior teeth on each side of the 
Mah further teaches with respect to claim 2 wherein the number of force control elements includes a number of flexing elements (61/65) in the transpalatal configured to activate in different steps of expansion of the transpalatal element (see par. 53 teaches the plurality of loops such that they configured to activate during different steps of expansion in that they each would flex to provide a desired outward expanding force and are activated during different steps, such as each element is activated during the different steps, the different steps, being the different days the device is worn until the desired expansion is achieved).
Mah further teaches with respect to claim 5, wherein the number of force control elements include one member and the one member provides the non-linear force characteristics based on a size of the member (see pars. 46-47, explanation above, specifically regarding the 112 rejection of only a single member).
Mah further teaches with respect to claim 22, wherein the flexing element extends in a direction toward the tongue (see fig. 1b, such that the bend of loop 61 extends towards the rear of the mouth which the tongue is located).
Mah further teaches with respect to claim 23, wherein the flexing element extends in a direction towards the palate of the patient (see fig. 1b, such that the flexing element extends towards the palate from the sides of the extension element (see figs. 1a-1b).
Mah further teaches with respect to claim 24, wherein the transpalatal element continuously spans the removable arch adjustment appliance in a lingual direction from a first side of the removable shell to a second side of the removable shell (see figs. 1a-1b, 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mah et al. (2004/0009449) as applied to claim 2 above, and further in view of Sachdeva et al. (5,312,247).
Mah teaches the invention as substantially claimed and discussed above including several flexing elements (see par. 53), however, does not specifically teach  four flexing elements to control the force provided by the transpalatal element and the 
Sachdeva teaches with respect to claim 3, four flexing elements to control the force provided by the transpalatal element and the four flexing elements are located substantially near an apex of the transpalatal element (see annaoted figure, such that the 4 elements are “substantially” near the apex) and with respect to claim 4 the transpalatal element includes two flexing elements to control the force provided by the transpalatal element (see annaoted figure below, elements 1/2 are the two claimed flexing elements), the two fixing element are located substantially near the connection to the teeth (see figs. 3, 6 which show the ends connected to the elements connected to the teeth) and the two flexing element are located substantially between an apex of the transpalatal element and the elements for connection to the teeth (see annaoted figure, figures 4, 6). It noted that the connection to the teeth of Sachdeva is not the removable shell or cavities of the removable shell, however, the combination of Mah with Sachdeva results in the claimed invention, such that the ends of transpalatal element of Mah are connected to the removable shell/cavities, and the ends of the transpalatal elements of Sachdeva are connected to elements on the teeth, therefore, the modification of the transpalatal element of Mah to includes the 2 or 4 flexing elements results in the arrangement of the transpalatal element and shell as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the .  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mah et al. (2004/0009449) as applied to claim 1 above, and further in view of Phan et al. (6,299,440).
Mah teaches the invention as substantially claimed and discussed above, however, does not specifically teach the interior surface of the shell is configured to apply the specific forces including rotation and/or tip to the misaligned teeth within the patient’s dental arch.
Phan teaches an interior surface of a shell is configured to apply rotation and tipping forces (col. 2, ll. 55-61, col. 3, ll. 4-7). It would have been obvious to one having ordinary skill before the effective filling date of the invention to modify the force taught by Mah with a rotating and tipping force as taught by Phan in order to move the tooth to the desired position using known individual movements to achieve the desired positions.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mah et al. (2004/0009449) as applied to claim 1 above, and further in view of Phan et al. (6,572,372).
Mah teaches the invention as substantially claimed and discussed above including the transpalatal element and number of force control elements being made of the same material and that material can be plastic (see par. 47), however, does not specifically teach the removable shell is made of the same material as the transpalatal element and the number of force control elements.
Phan teaches the removable shell is made of the same material as the transpalatal element and the number of force control elements (see fig. 13, also fig. 2, col. 10, ll. 29-42, “a palatal bar 70 is formed in the polymeric shell 12 itself”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the materials of the removable shell and transpalatal element as taught by Mah to be the same as taught by Phan as an obvious matter of design choice since it has been held to be within the general skill of a worker the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice ( In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)). It is further noted that Phan teaches the user of a wire (see fig. 13 of Phan) as taught by the prior art of Mah in addition to the element being the same material as the shell (see fig. 13 of Phan). 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/10/2021